Order denying motion for peremptory mandamus order reversed upon the law, with ten dollars costs and disbursements, and motion granted, with fifty dollars costs, to the extent of requiring the superintendent of the bureau of buildings to pass upon the plans submitted by appellant. The fact that the city of New York was about to acquire the property upon which the building in question was to be erected was no reason for the refusal of the superintendent to pass upon the plans legally submitted to him. Lazansky, P. J., Rich, Young, Seeger and Carswell, JJ., concur.